Opinion issued September 16, 2021




                                        In The

                               Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00139-CR
                            ———————————
                   WILLIAM HOSEA ENGLISH, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 119th District Court1
                         Tom Green County, Texas
                     Trial Court Case No. B-17-0829-SA




1
     Pursuant to its docket equalization authority, the Supreme Court of Texas
     transferred this appeal from the Court of Appeals for the Third District of Texas to
     this Court. See Tex. Gov’t Code § 73.001 (authorizing transfer of cases). We are
     unaware of any conflict between precedent of that court and that of this court on any
     relevant issue. See Tex. R. App. P. 41.3.
                          MEMORANDUM OPINION

      A jury convicted William Hosea English of aggravated robbery. TEX. PENAL

CODE § 29.03. English pleaded true to two enhancements, and the trial court

sentenced him to 35 years’ imprisonment. On appeal, he argues that the evidence is

insufficient to support his conviction, that he received ineffective assistance of

counsel, and that the trial court erred in denying his Batson challenge. We affirm.

                                    Background

      In the early morning hours of April 20, 2017, a man walked into a convenience

store, pointed a gun at the store clerk, and demanded the cash from the register. The

man had a plastic bag covering his face during the robbery. The clerk gave the man

$46 from the register. Once the man left the store, the clerk called 911. The San

Angelo Police Department responded a few minutes later.

      Upon arrival at the store, several officers viewed surveillance video of the

incident. A few hours later, one of the officers saw English at a car wash a few miles

away. The officer believed that English looked like the man robbing the store in the

surveillance video. When initially approached, English gave officers an incorrect

name and birth date. Once they ascertained his identity, the officers realized that

English had a parole warrant, and he was arrested. On the roof of a business adjacent

to the car wash, law enforcement found a blue polo-style shirt they believed English




                                          2
wore during the robbery. English was interviewed at the jail, and his clothing and

shoes were seized. He was later charged with aggravated robbery.

      At trial, Dale Holcomb, the convenience store clerk, testified that a man with

a plastic bag covering his face came into the store, pointed a gun at him, and

demanded money. He gave the man the contents of the cash drawer, which was about

$46. He also stated that the robber was about 5’10” and was wearing a dark shirt. He

could not determine the style of shirt because the plastic bag around the man’s head

impeded his view.

      The store manager testified about arriving at the store after the robbery to

review surveillance video footage. During his testimony, the jury viewed

surveillance videos with audio showing the robbery suspect walking into the

convenience store, robbing the store clerk, and leaving. The jury also viewed

surveillance video from earlier in the day that appeared to show the same suspect,

without his face covered, browsing a beverage aisle.

      Officer M. Rodriguez testified that he responded to the convenience store

dispatch call. When he arrived, another officer was inside talking to Holcomb.

Officer Rodriguez watched surveillance video of the incident. Later, he got a call

that another officer had located a potential suspect at a nearby car wash. He went to

the car wash and observed that while the suspect in the robbery was wearing a blue

polo-style shirt, the suspect at the car wash was wearing a grey t-shirt. As other


                                         3
officers dealt with the suspect, Officer Rodriguez returned to the convenience store

and watched video from hours before the robbery showing the robber in the beverage

aisle of the store. He recognized the man in the video as the same person at the car

wash. He testified that the individual was wearing the same shoes. He identified

English in court as the man in the video and the man arrested at the car wash.

      Sergeant A. Callum responded to the robbery call in a supervisory capacity.

After watching the surveillance video, he patrolled the area around the convenience

store. In his experience, convenience store robberies happen in clusters, so he

checked on nearby stores while looking for a potential suspect. About two hours

later, he saw a man at a car wash that looked identical to the man in the surveillance

video, except the man at the car wash was not wearing a face covering. He radioed

for back up and detained English. At first, English gave Sergeant Callum a fake name

and date of birth. Using the computer database, Sergeant Callum identified English

and arrested him for an outstanding warrant. English had his state issued

identification card and birth certificate in his pocket, but he never admitted to giving

law enforcement a fake name.

      Officer T. Gonzales testified that he responded to the car wash when he heard

that Sergeant Callum was there with a possible suspect. Officer Gonzales helped

determine English’s true name. During his testimony, the State introduced and the

court admitted several photographs into evidence. Officer Gonzales explained that


                                           4
the photographs, taken at the county jail, showed English in the clothes he was

wearing when arrested: a grey t-shirt with a logo on the front and blue jeans. Officer

Gonzales also explained that a photo of a left shoe was the shoe that English was

wearing when arrested.

      Detective R. Cercone responded to the robbery at the convenience store,

viewed the surveillance videos, and then continued back into service. A few hours

later, he and another officer drove to the car wash where Sgt. Callum had detained a

suspect. The suspect was wearing a grey undershirt, unlike the suspect in the

surveillance video, who was wearing a blue collared shirt.

      Detective Cercone and the other officer remained at the car wash to look for

the gun used in the robbery while English was transported to jail. They checked the

roof of an adjacent laundromat. About five feet onto the roof, they found a blue shirt.

Detective Cercone testified that the shirt had been recently put on the roof because

everything else on the roof was covered in dust, but the shirt was not. The jury

viewed a photograph of the shirt where it was found on the roof. They also viewed

photographs of the shirt after it was seized by the officers.

      Detective K. Reeves testified that she first spoke with English at the jail.

English told her that the car he was driving when stopped at the car wash belonged

to his brother. In an effort to establish English’s alibi, Detective Reeves asked

English where he had been during the day of the robbery. English told Detective


                                           5
Reeves that on the day in question, he met his brother for lunch. His brother also

gave him the car that English drove for the rest of the day. He denied going to the

convenience store. Initially, English told Detective Reeves that he had been to a

different location of the same store, but Detective Reeves was unable to verify the

statement. She checked the other locations’ surveillance video and receipts for

purchases, but neither confirmed that English had been in the store. Aside from these

details, English did not provide specifics of what he did or where he was. At the end

of the second interview, Detective Reeves seized the pants and shoes that English

was wearing when arrested.

      The jury found English guilty of aggravated robbery. English pleaded true to

two enhancements, and the trial court sentenced him to 35 years’ imprisonment.

                            Sufficiency of the Evidence

      In his first issue, English contends that the evidence was insufficient to

support his conviction for aggravated robbery. We disagree.

A.    Standard of Review

      We review a challenge to the sufficiency of the evidence under the standard

set forth in Jackson v. Virginia, 443 U.S. 307, 318–20 (1979). See Brooks v. State,

323 S.W.3d 893, 895 (Tex. Crim. App. 2010). Under the Jackson standard, evidence

is insufficient when, considered in the light most favorable to the verdict, no rational

factfinder could have found that each essential element of the charged offense was


                                           6
proven beyond a reasonable doubt. See Jackson, 443 U.S. at 319; Laster v. State,

275 S.W.3d 512, 517 (Tex. Crim. App. 2009). Legal sufficiency of the evidence is

measured by the elements of the offense as defined by a hypothetically correct jury

charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). If an appellate

court finds the evidence insufficient, it must reverse the judgment and enter an order

of acquittal. Estrella v. State, 546 S.W.3d 789, 797 (Tex. App.—Houston [1st Dist.]

2018, pet. ref’d).

      We consider both direct and circumstantial evidence as well as all reasonable

inferences that may be drawn from the evidence. Clayton v. State, 235 S.W.3d 772,

778 (Tex. Crim. App. 2007). We defer to the jury’s credibility and weight

determinations because the jury is the sole judge of the credibility of witnesses and

the weight to be given their testimony. Brooks, 323 S.W.3d at 899. Jurors may

choose to believe or disbelieve any part of a witness’s testimony. Gonzalez v. State,

522 S.W.3d 48, 56 (Tex. App.—Houston [1st Dist.] 2017, no pet.). We resolve

inconsistencies in the evidence in favor of the verdict. Curry v. State, 30 S.W.3d

394, 406 (Tex. Crim. App. 2000); see Clayton, 235 S.W.3d at 778 (“When the record

supports conflicting inferences, we presume that the factfinder resolved the conflicts

in favor of the prosecution and therefore defer to that determination.”).

      Circumstantial evidence is as probative as direct evidence in establishing

guilt, and circumstantial evidence alone can be sufficient to establish guilt. Clayton,


                                          7
235 S.W.3d at 778. “Each fact need not point directly and independently to the guilt

of the appellant, as long as the cumulative force of all the incriminating

circumstances is sufficient to support the conviction.” Hooper v. State, 214 S.W.3d

9, 13 (Tex. Crim. App. 2007).

      A person commits aggravated robbery if he commits robbery and uses or

exhibits a deadly weapon. TEX. PENAL CODE § 29.03. A deadly weapon is defined,

in relevant part, as “a firearm or anything manifestly designed, made or adapted for

the purpose of inflicting death or serious bodily injury.” Id. at § 1.07(17)(A). A

person commits robbery if, in the course of committing theft and with intent to obtain

or maintain control of the property, the person intentionally, knowingly, or

recklessly (1) causes bodily injury to another; or (2) threatens or places another in

fear of imminent bodily injury or death. Id. at § 29.02(a). A person commits theft if

he appropriates property without the owner’s consent and with intent to deprive the

owner of the property. Id. at § 31.03(a), (b)(1). “‘In the course of committing theft’

means conduct that occurs in an attempt to commit, during the commission, or in the

immediate flight after the attempt or commission of theft.” Id. at § 29.01(1).

B.    Analysis

      English does not dispute that the prosecution produced legally sufficient

evidence to prove that an aggravated robbery occurred. He disputes whether the

State proved that he was the person who committed the aggravated robbery. We


                                          8
accordingly limit our sufficiency review to just the essential element of identity. See

TEX. R. APP. P. 47.1 (providing that court of appeals issues a written opinion that is

“as brief as practicable but that addresses every issue raised and necessary to final

disposition of the appeal”); Burks v. State, No. PD-0992-15, 2017 WL 3443982

(Tex. Crim. App. June 28, 2017) (per curiam) (op. on reh’g) (not designated for

publication) (holding that reviewing court should not address unbriefed elements in

a sufficiency challenge because an analysis of those elements is not necessary to

final disposition of the appeal).

      The identity of the person committing the offense is an element of the crime

that must be proved. See Greene v. State, 124 S.W.3d 789, 792 (Tex. App.—Houston

[1st Dist.] 2003, pet. ref’d) (noting defendant’s identity can be proved by direct or

circumstantial evidence and that eyewitness identification is not necessary). We

review the totality of the circumstances to determine whether there is sufficient

evidence that a defendant is the individual who committed the offense. See Rohlfing

v. State, 612 S.W.2d 598, 601 (Tex. Crim. App. 1981). Identity may be proven by

direct or circumstantial evidence. Gardner v. State, 306 S.W.3d 274, 285 (Tex. Crim.

App. 2009); see also Ford v. State, 852 S.W.2d 641, 642 (Tex. App.—Houston [14th

Dist.] 1993, no pet.).

      The record contains sufficient circumstantial evidence from which the jury

could have found that English committed the crime. The jury viewed surveillance


                                          9
videos of the robbery, recorded by the convenience store’s cameras. In the videos, a

man with a plastic bag around his face demanded cash from the register. The jury

also viewed a surveillance video from earlier during the day, showing the same man

in an aisle of the convenience store.

      Both Sergeant Callum and Officer Rodriguez identified English as the person

in the surveillance videos. Sergeant Callum testified that he first saw English about

an hour and a half after the robbery. He had viewed the surveillance video, and he

believed that English looked like the person in the video. When detained, English

gave Sergeant Callum a false name and date of birth. Officer Rodriguez saw the

video surveillance clips from the robbery and testified that from the video, the

perpetrator is an African-American man wearing a blue polo-style shirt, jeans, and

black or grey shoes. He testified that the individual had short hair. Officer Rodriguez

first saw English when Sergeant Callum detained him at the car wash. He later saw

the surveillance video of the suspect in the convenience store before the robbery. He

identified the person in the video as the same person that Sergeant Callum detained

at the car wash. Specifically, he testified “I remember looking at his shoes in the

video, and they were the same shoes that Mr. English was wearing at the [car wash].”

      The jury viewed photographs of English taken at the jail by Officer Gonzales.

In the photographs, English is wearing the clothing that he had been arrested in,




                                          10
except for his shoes, which had been replaced with shoes provided by the jail. Officer

Gonzales took a photograph of the shoe that English wore at the time of his arrest.

      The jury heard Detective Cercone’s testimony that a blue polo-style shirt was

found on the roof of a convenience store adjacent to the car wash. Based on the

absence of dust on the shirt, Detective Cercone believed it had recently been placed

on the roof. The suspect in the surveillance video was wearing a similar blue shirt.

      Finally, the jury heard from Detective Reeves who interviewed English in the

jail. Detective Reeves testified that she was unable to establish an alibi for English

and that English was unable to provide her with specific details of his whereabouts

during the time of the robbery.

      English argues that the evidence is insufficient to establish his identity

because Holcomb did not identify him as the person who robbed the store. He also

complains that there were discrepancies in the witnesses’ description of the robbery

suspect. Eyewitness identification is not required for a conviction. Green v. State,

124 S.W.3d 789, 792 (Tex. App.—Houston [1st Dist.] 2003, pet. ref’d) (eyewitness

identification not necessary to identify perpetrator). To the extent that

inconsistencies existed, the jury is the exclusive judge of the credibility of witnesses

and of the weight to be given their testimony, and reconciliation of conflicts in the

evidence is within the exclusive province of the jury. Wyatt v. State, 23 S.W.3d 18,




                                          11
30 (Tex. Crim. App. 2000). The jury may choose to believe some testimony and

disbelieve other testimony. Id.

       English also complains that the evidence is insufficient due to a lack of

physical evidence. Specifically, he argues that neither the weapon nor the currency

stolen from the store were recovered from him and that there was no DNA evidence

linking him to the shirt found on the rooftop. The lack of physical evidence does not

render the evidence supporting a conviction insufficient. Harmon v. State, 167

S.W.3d 610, 614 (Tex. App.—Houston [14th Dist.] 2005, pet. ref’d). “A rational

jury could have found appellant guilty of aggravated robbery without DNA

evidence, fingerprint evidence, or evidence of the gun or cash . . . .” Id.; see also

Santos v. State, 116 S.W.3d 447, 459 (Tex. App.—Houston [14th Dist.] 2003, pet.

ref’d) (rejecting argument that lack of fingerprints connecting appellant to robbery

rendered evidence insufficient to support conviction). The lack of eyewitness

testimony and physical evidence were factors for the jury to consider in weighing

the evidence, and we defer to the jury’s resolution of these issues. See McGregor v.

State, 394 S.W.3d 90, 110 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d).

       Viewing the evidence in the light most favorable to the verdict, we conclude

that the evidence is sufficient to support the jury’s verdict. We overrule English’s

first issue.




                                         12
                                  Batson Challenge

      In his second issue, English argues that the State impermissibly used a

peremptory strike against a prospective juror on the basis of that juror’s race, and

the trial court abused its discretion by denying English’s challenge to the strike made

pursuant to Batson v. Kentucky.

A.    Standard of Review and Applicable Law

      In Batson v. Kentucky, the United States Supreme Court held that the Equal

Protection Clause of the Fourteenth Amendment prohibits a prosecutor from

exercising peremptory strikes solely on the basis of the potential juror’s race. 476

U.S. 79, 89 (1986); see Nieto v. State, 365 S.W.3d 673, 675 (Tex. Crim. App. 2012);

see also TEX. CODE CRIM. PROC. art. 35.261 (codifying Batson). “In the eyes of the

Constitution, one racially discriminatory peremptory strike is one too many.”

Flowers v. Mississippi, 139 S. Ct. 2228, 2241 (2019).

      The Supreme Court has established a three-step process for trial courts to use

in determining claims that a peremptory strike was based on race. Snyder v.

Louisiana, 552 U.S. 472, 476 (2008). First, a defendant must make a prima facie

showing that the State has exercised a peremptory challenge on the basis of race. Id.

If the defendant makes that showing, the State must offer a race-neutral basis for

striking the prospective juror. Id. at 476–77. The State “need only tender an

explanation that is racially neutral on its face.” Blackman v. State, 414 S.W.3d 757,


                                          13
764–65 (Tex. Crim. App. 2013). This step “does not demand an explanation that is

persuasive, or even plausible.” Purkett v. Elem, 514 U.S. 765, 767–68 (1995) (per

curiam). At this step, the issue is the “facial validity of the prosecutor’s explanation,”

and “[u]nless a discriminatory intent is inherent in the prosecutor’s explanation, the

reason offered will be deemed race neutral.” Id. at 768 (quoting Hernandez v. New

York, 500 U.S. 352, 360 (1991) (plurality op.)). “A neutral explanation in the context

of our analysis here means an explanation based on something other than the race of

the juror.” Hernandez, 500 U.S. at 360 (plurality op.).

      Finally, the trial court must determine whether the defendant has established

purposeful discrimination. Snyder, 552 U.S. at 477; Batson, 476 U.S. at 96–97

(stating that in determining whether defendant has made required showing, trial

court “should consider all relevant circumstances”); Blackman, 414 S.W.3d at 765

(stating that opponent of strike bears burden to establish that strike was product of

purposeful discrimination by preponderance of evidence). At this step of the

analysis, the trial court considers the ultimate plausibility of the State’s explanation.

Blackman, 414 S.W.3d at 765. The trial court must determine whether the stated

reasons for the strike “were the actual reasons or instead were a pretext for

discrimination.” Flowers, 139 S. Ct. at 2241. The trial court must focus on the

genuineness of the asserted non-racial motive rather than on its reasonableness.

Nieto, 365 S.W.3d at 676.


                                           14
      “Whether the opponent satisfies his burden of persuasion to show that the

proponent’s facially race-neutral explanation for his strike is pretextual, not genuine,

is a question of fact for the trial court to resolve in the first instance.” Blackman, 414

S.W.3d at 765; see Miller-El v. Dretke, 545 U.S. 231, 251–52 (2005) (stating that

Batson procedure “provides an opportunity to the prosecutor to give the reason for

striking the juror, and it requires the judge to assess the plausibility of that reason in

light of all evidence with a bearing on it”); Hernandez, 500 U.S. at 367 (plurality

op.) (“Whether a prosecutor intended to discriminate on the basis of race in

challenging potential jurors is, as Batson recognized, a question of historical fact.”).

The ultimate inquiry is whether the State was “motivated in substantial part by

discriminatory intent.” Flowers, 139 S. Ct. at 2244 (quoting Foster v. Chatman, 136

S. Ct. 1737, 1754 (2016)).

      The trial court’s ruling in the third step of the Batson inquiry must be sustained

unless it is clearly erroneous. Snyder, 552 U.S. at 477; Hernandez, 500 U.S. at 369

(plurality op.). This step involves an evaluation of the prosecutor’s credibility, and

the best evidence of discriminatory intent “often will be the demeanor of the attorney

who exercises the challenge.” Snyder, 552 U.S. at 477 (quoting Hernandez, 500 U.S.

at 365 (plurality op.)). Determinations of credibility and demeanor “lie peculiarly

within a trial judge’s province,” and in the absence of exceptional circumstances, we




                                           15
defer to the trial court. Snyder, 522 U.S. at 477 (internal quotations omitted); see

Flowers, 139 S. Ct. at 2244.

      When determining whether the trial court’s ruling is clearly erroneous, we

consider the entire voir dire record, and we “need not limit [ourselves] to arguments

or considerations that the parties specifically called to the trial court’s attention so

long as those arguments or considerations are manifestly grounded in the appellate

record.” Blackman, 414 S.W.3d at 765. We examine a trial court’s conclusion that a

race-neutral explanation is genuine, and not a pretext, with great deference. Id.; see

Flowers, 139 S. Ct. at 2244; Nieto, 365 S.W.3d at 676 (“Just like the trial court, the

reviewing court must focus on the genuineness, rather than the reasonableness, of

the asserted non-racial motive.”); Finley v. State, 529 S.W.3d 198, 206 (Tex. App.—

Houston [14th Dist.] 2017, pet. ref’d) (“We will not disturb the trial court’s ruling

unless we are left with a definite and firm conviction that a mistake has been

committed.”).

B.    Analysis

      Step one: whether English established a prima facie case

      English challenged the strike of venire member Dudra Butler, who was

African-American. The trial court then conducted a hearing. We assume that English

satisfied his step-one obligation to make a prima facie case because the trial court

proceeded immediately to the second-step inquiry. Watkins v. State, 245 S.W.3d


                                          16
444, 447 (Tex. Crim. App. 2008) (stating when trial court proceeds to second step,

reviewing court assumes opponent made prima facie case of purposeful

discrimination and addresses only the second and third steps).

      Step two: whether the State offered a facially race-neutral explanation
      for the strike

      We now turn to the second step of the Batson analysis: whether the State

provided an explanation for the strike against Butler that is race-neutral on its face.

The State offered two race-neutral reasons for its strike of venire member Butler.

First, the State stated that Butler was struck “because of her employment as a

counselor.” The State elaborated that in past experience, counselors tend to be “very

believing . . . and very forgiving of people when they tell stories.” The State struck

two other venire members for the same reason. English concedes that the State

offered a race-neutral reason for striking Butler, but he argues that the reason was

not persuasive. Second, the State offered that when asked what she would do if two

people gave stories that were different, Butler replied that it would be a reason to

find the defendant not guilty because the two people would be lying. Given that

English concedes that the State met its burden of production, we continue to the third

step to determine if the State’s race-neutral reasons were persuasive.

      Step three: whether English proved purposeful discrimination

      The trial court denied the Batson challenge without stating the basis for the

denial. On appeal, English first argues that he met his burden of persuasion because

                                          17
the State’s second race-neutral explanation was factually inaccurate. As the party

making the Batson challenge, English had the burden to show that the State’s

explanation given was merely pretext for discrimination. Ford v. State, 1 S.W.3d

691, 693–94 (Tex. Crim. App. 1999). English contends that the State’s concern

about Butler’s response regarding conflicting testimony actually was an exchange

that occurred with a different venire member. The State agrees that the prosecutor

was mistaken in attributing the comments to Butler. Even so, English has not met

his burden of persuasion to prove purposeful discrimination by simply showing that

the State’s proffered explanation was incorrect. Johnson v. State, 68 S.W.3d 644,

649 (Tex. Crim. App. 2002); Ford, 1 S.W.3d at 693–94 (proving on appeal that the

State’s proffered race-neutral reason involved a different venire member is “not

equal to proving that the reason given was a pretext for a racially motivated strike”);

see also Grant v. State, 325 S.W.3d 655, 660 (Tex. Crim. App. 2010) (stating reason

for a peremptory strike need not actually turn out to be correct). English did not

cross-examine the State regarding the mistake in identity nor did he provide the trial

court with any evidence to rebut the State’s claim. Proving purposeful discrimination

by a preponderance of the evidence requires more than identifying factual error in

the prosecutor’s proffered race-neutral explanation. Finley, 529 S.W.3d at 210. On

this record, we cannot say that the trial court’s ruling in the third step of the Batson

inquiry, to the extent it was based on the State’s explanation regarding Butler’s


                                          18
stance on conflicting testimony, was clearly erroneous. See Snyder, 552 U.S. at 477;

Hernandez, 500 U.S. at 369 (plurality op.).

      The State also struck Butler based on her occupation. The court’s ruling on

the State’s decision to strike Butler based on her occupation also was not clearly

erroneous. English contends that striking Butler because she is a counselor was

pretextual because the State did not inquire from Butler if her occupation would

impede her ability to be fair and impartial. “Batson leaves room for the State to

exercise peremptory strikes based on a ‘hunch’ or past experience, as long as racial

discrimination is not the motive.” Nieto, 365 S.W.3d at 679. The trial court stated on

the record when denying the challenge that the State was “consistent in their strikes

[of venire members employed as counselors].” The trial court’s decision that the

prosecutor’s explanation was genuinely race-neutral was not clearly erroneous.

      After examining the entire record, we hold that the trial court’s decision to

deny English’s Batson challenge was not clearly erroneous. See Blackman, 414

S.W.3d at 765. We overrule his second issue.

                         Ineffective Assistance of Counsel

      In two issues, English contends that he received ineffective assistance of

counsel. He asserts that his counsel did not file a motion to suppress and request a

hearing on the admissibility and voluntariness of his custodial statement nor did his

counsel object when the contents of the statement were admitted at trial through


                                         19
Detective Reeves’s testimony.2 English contends his counsel was also ineffective for

failing to object that the oral custodial statements were inadmissible because they

were not recorded. We disagree.

A.    Standard of Review

      To prevail on a claim of ineffective assistance of counsel, the defendant must

show that (1) counsel’s performance was deficient and (2) a reasonable probability

exists that but for counsel’s deficient performance, the result of the proceeding

would have been different. Strickland v. Washington, 466 U.S. 668, 687, 694 (1984).

The defendant bears the burden of proof on both issues, and failure to make either

showing by a preponderance of the evidence will defeat his ineffectiveness claim.

Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999).

      Under the first Strickland prong, any judicial review of whether counsel’s

performance was deficient must be highly deferential to trial counsel and avoid “the

deleterious effects of hindsight”. Thompson, 9 S.W.3d at 813. We begin by

presuming that trial counsel performed within professional norms. Id. We do not

assume that counsel lacked a sound reason for making the choices he did; on the

contrary, the defendant must demonstrate that no plausible reason exists for a

particular act or omission. Bone v. State, 77 S.W.3d 828, 836 (Tex. Crim. App.



2
      No recorded statements were admitted during trial. Detective Reeves testified about
      statements English made during two custodial interviews.
                                          20
2002); Toledo v. State, 519 S.W.3d 273, 287 (Tex. App.—Houston [1st Dist.] 2017,

pet. ref’d). When the record is silent as to trial counsel’s strategy, we will not

conclude that appellant received ineffective assistance unless the challenged conduct

was “so outrageous that no competent attorney would have engaged in it.” See

Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005). Rarely will the

trial record contain sufficient information to permit a reviewing court to fairly

evaluate the merits of such a serious allegation. See Bone, 77 S.W.3d at 833. In the

majority of cases, the appellant is unable to meet the first prong of the Strickland test

because the record is underdeveloped and does not adequately reflect the alleged

failings of trial counsel. See Mata v. State, 226 S.W.3d 425, 430 (Tex. Crim. App.

2007).

      A sound trial strategy may be imperfectly executed, and the right to effective

assistance of counsel does not entitle a defendant to errorless or perfect counsel. See

Robertson v. State, 187 S.W.3d 475, 483 (Tex. Crim. App. 2006). “It is not sufficient

that the appellant show, with the benefit of hindsight, that his counsel’s actions or

omissions during trial were merely of questionable competence.” Mata, 226 S.W.3d

at 430. Rather, to establish that the attorney’s acts or omissions were outside the

range of professionally competent assistance, appellant must show that counsel’s

errors were so serious that he was not functioning as counsel. See Patrick v. State,

906 S.W.2d 481, 495 (Tex. Crim. App. 1995).


                                           21
      Under the second Strickland prong, a defendant must show more than “that

the errors had some conceivable effect on the outcome of the proceeding.” Perez v.

State, 310 S.W.3d 890, 894 (Tex. Crim. App. 2010) (quoting Strickland, 466 U.S. at

693). The defendant must show that there is a reasonable probability that, but for his

attorney’s errors, the jury would have had a reasonable doubt about his guilt. Id.

(quoting Strickland, 466 U.S. at 695). A reasonable probability is probability

sufficient to undermine confidence in the outcome. Strickland, 466 U.S. at 694. “If

it is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient

prejudice, that course should be followed.” Id. at 670.

B.    Analysis

      1.     Failure to File Motion to Suppress

      English first complains that a motion to suppress his statement should have

been filed and that failure to do so rendered his counsel ineffective. A trial counsel’s

failure to file a motion to suppress is not per se ineffective assistance of counsel.

Cotton v. State, 480 S.W.3d 754, 757 (Tex. App.—Houston [1st Dist.] 2015, no

pet.); Ex parte Jones, 473 S.W.3d 850, 854 (Tex. App.—Houston [14th Dist.] 2015,

pet. ref’d). Counsel is not required to engage in the filing of futile motions. Wert v.

State, 383 S.W.3d 747, 753 (Tex. App.—Houston [14th Dist.] 2012, no pet.) (citing

Mooney v. State, 817 S.W.2d 693, 698 (Tex. Crim. App. 1991)). To prevail on an

ineffective assistance claim based on counsel’s failure to file a motion to suppress,


                                          22
an appellant must show by a preponderance of the evidence that the motion to

suppress would have been granted and that the remaining evidence would have been

insufficient to support his conviction. Jackson v. State, 973 S.W.2d 954, 956–57

(Tex. Crim. App. 1998). To meet his burden, the appellant must produce evidence

that would defeat the presumption of proper police conduct. Id. at 957.

      English has not developed the record to establish ineffective assistance of

counsel for failure to file a motion to suppress. English believes that a motion to

suppress, if filed, would have been granted because he speculates that the custodial

interviews were not electronically recorded. See TEX. CODE CRIM. PROC. art. 38.22

§ 3(a)(1) (stating that to be admissible, an oral statement by the accused during

custodial interrogation must be electronically recorded). English assumes that

because recordings of his statements to Detective Reeves were not admitted during

the trial, the recordings do not exist.

      The record before us does not affirmatively establish whether or not

recordings existed. The record contains a list of all items provided to English by the

State before trial. It was filed with the trial court and acknowledged by English and

his counsel. The list includes two audio files tiled “Search warrant and follow up-

William English.m4a” and “William English.m4a.” Allegations of ineffectiveness

must be firmly founded in and affirmatively demonstrated by the record. Thompson,

9 S.W.3d at 813. In the majority of cases, the appellant is unable to meet the first


                                          23
prong of the Strickland test because the record is underdeveloped and does not

adequately reflect the alleged failings of trial counsel. See Mata, 226 S.W.3d at 430.

We cannot determine from the record whether the audio files listed in the document

tendered by the State to English are recordings of his interviews with Detective

Reeves. Therefore, we cannot conclude that had English’s counsel moved to

suppress his statements, the motion would have been granted. See Jackson, 973

S.W.2d at 956–57.

      2.     Failure to Object to Detective Reeves’s Testimony

      English also claims that his counsel rendered ineffective assistance by failing

to object when Detective Reeves testified regarding the statements he made during

interviews with her. He alleges that his counsel should have objected because the

statements would have been inadmissible if the statements were not recorded. See

TEX. CODE CRIM. PROC. art. 38.22 § 3(a) (requiring recordings of oral custodial

statements). English filed a motion for new trial, and no hearing on the motion

occurred. He was then granted leave to file an out-of-time appeal, which would have

allowed him to file a new motion for new trial and develop his ineffective assistance

claim. Accordingly, trial counsel has not had an opportunity to explain his trial

strategy in response to the matters that English now contends were deficient.

      When the record is silent on the motivations underlying counsel’s tactical

decision, the appellant usually cannot overcome the strong presumption that


                                         24
counsel’s conduct was reasonable. See Thompson, 9 S.W.3d at 813; Jackson v. State,

877 S.W.2d 768, 771 (Tex. Crim. App. 1994). It is plausible that counsel

strategically chose not to object to avoid calling further attention to the custodial

statement. Counsel could have wanted to avoid admission of an electronic recording

because if admitted, the jury would have been able to compare English’s voice

during the interview with the voice that can be heard in the surveillance video.

English has not demonstrated that his counsel’s conduct was “so outrageous that no

competent attorney would have engaged in it.” Garcia v. State, 57 S.W.3d 436, 440

(Tex. Crim. App. 2001).

      3.     Strickland’s Second Prong

      Furthermore, English has not shown that there is a reasonable probability that

but for his attorney’s alleged errors, the jury would have had a reasonable doubt

about his guilt. See Strickland, 466 U.S. at 695. Detective Reeves’s testimony

regarding her two interviews with English focused on the ownership of the car he

was driving and whether he had an alibi at the time of the robbery. At no time did

English admit that he had robbed the convenience store or that he had been at the

convenience store on the day in question.

      This case revolved around identification. The jury was presented with

surveillance video and testimony from law enforcement that when arrested, English

looked like the man they had seen in surveillance video of the robbery. The jury


                                         25
heard testimony that English gave officers a false name and date of birth when

detained. The evidence also included photographs of English’s clothing when

arrested and photographs of a shirt found on a roof near the car wash where he was

arrested. The jury also saw photographs of his shoes. One of the shoes and the shirt

were admitted into evidence. The jury observed the defendant in the courtroom.

      During deliberations, the jury could weigh the testimony presented and view

the surveillance video and photographs in an effort to determine whether the State

had proven beyond a reasonable doubt that English committed the robbery. Even

without Detective Reeves’s testimony, the jury had sufficient evidence before it to

determine the issue of identity. Detective Reeves testified that English did not have

an alibi and that he stated he had been driving around during the day of the robbery.

Most of the evidence to determine identity came from the surveillance videos or law

enforcement officers who observed English both in the videos and at the car wash.

After reviewing the record, we hold that English has not met his burden under

Strickland to establish that but for his counsel’s errors related to his custodial

statements to Detective Reeves, the result of the proceeding would have been

different. See Strickland, 466 U.S. at 695.

      4.     English’s request for abatement

      Seemingly conceding that the record is not fully developed to support his

ineffective assistance claims, English urges this court to abate his appeal for further


                                          26
development of the record. However, English has already had at least two

opportunities to develop the record in regard to the claims. English filed a motion

for new trial and motion for arrest of judgment on October 12, 2018. He was

appointed counsel on October 15, 2018. English did not ask for a hearing on the

motion, and the motion was overruled by operation of law on December 3, 2018.

On November 20, 2019, the Court of Criminal Appeals granted English an

opportunity to file an out-of-time appeal. The order stated: “All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of

this Court issues” The Court of Criminal Appeals issued the order on November 20,

2019. The order effectively returned English to the point in time immediately after

the trial court signed the judgment of conviction, at which point he could give notice

of appeal, and with aid of counsel, obtain a meaningful appeal. See Mestas v. State,

214 S.W.3d 1, 4, (Tex. Crim. App. 2007). English was also permitted to file a motion

for new trial to develop the record to support his ineffective assistance of counsel

claim. See id. (granting out-of-time appeal extends time in which party can file

motion for new trial).

      English urges this court to abate the appeal for further development of the

record. See TEX. R. APP. P. 43.6 (“[C]ourt of appeals may make any other appropriate

order that the law and nature of the case require.”). English does not allege that he

was denied effective assistance during the time periods he had to file a motion for


                                         27
new trial, nor does he otherwise explain why he was prevented from developing the

record.

      We hold that English has failed to meet his burden to show that his counsel’s

performance fell below a reasonable standard of conduct or that but for his counsel’s

alleged errors, the result of the proceeding would have been different. We overrule

English’s two ineffective assistance of counsel issues.

                                    Conclusion

      We affirm the judgment of the trial court.




                                                Peter Kelly
                                                Justice

Panel consists of Justices Kelly, Guerra, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           28